Dismissed and Memorandum Opinion filed April 21, 2005








Dismissed and Memorandum Opinion filed April 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00049-CV
____________
 
MICHAEL
KENNEDY, Appellant
 
V.
 
CYNTHIA JORDAN
and MICHAEL STEPHEN, Appellees
 

 
On Appeal from the
23rd District Court
Brazoria
County, Texas
Trial Court Cause No.
28760
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order of dismissal signed
September 21, 2004. No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until November 19, 2004.  The record
contains a letter from appellant stating he had sent an earlier notice of
appeal to the district clerk=s office, but it was not filed.  




Appellant=s notice of appeal was not filed timely.  The notice of appeal must be filed within
thirty days after the judgment is signed when appellant has not filed a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law.  See Tex.
R. App. P. 26.1. 
A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time
allowed by Rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time. 
See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 9 (1997)
(construing the predecessor to Rule 26). 
Appellant=s notice of appeal was not filed within the fifteen-day
period provided by rule 26.3
On March 17, 2005, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  In our notice, we notified appellant that the
Brazoria County District Clerk=s office had informed this court that the notice of appeal
filed on November 19, 2004, was the first notice of appeal received in that
office.  Appellant filed no response to
our dismissal notice.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 21, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.